BRITT, Judge.
Defendants contend that the order appealed from does not meet the requirements of G.S. 1A-1, Rule 65(d). This contention has merit.
G.S. 1A-1, Rule 65(d), provides in pertinent part as follows: “Every order granting an injunction and every restraining order shall set forth the reasons for its issuance; shall be specific in terms; shall describe in reasonable detail, and not by reference to the complaint or other document, the act or acts enjoined or restrained;....”
This rule represents a departure from prior North Carolina practice. See 2 A. McIntosh, North Carolina Practice and Procedure §§ 2214-16 (2d ed. 1956). The new rules envision a *659temporary restraining' order, a preliminary injunction and a permanent injunction. We think it is clear that when the court grants either of the three, the order or judgment must set forth the reasons for its issuance, be specific in terms, and describe in reasonable detail the act or acts restrained or enjoined; and that reference to some other document is not sufficient to provide a description of the act or acts enjoined or restrained. Setzer v. Annas, 286 N.C. 534, 212 S.E. 2d 154 (1975), rev’g, 21 N.C. App. 632, 205 S.E. 2d 553 (1974) ; Pruitt v. Williams, 25 N.C. App. 376, 213 S.E. 2d 369 (1975), appeal dismissed, 288 N.C. 368, 218 S.E. 2d 348 (1975). See generally, W. Shuford, North Carolina Civil Practice and Procedure § 65-9 (1975).
While the order appealed from might have been sufficient under the former practice, it does not comply with Rule 65 (d). It does not set forth the reasons for its issuance and does not describe in detail the acts enjoined.
For the reasons stated, the order is vacated and this cause is remanded for further proceedings consistent with this opinion.
Order vacated and cause remanded.
Judges Hedrick and Martin concur.